Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 24, 2021

The Court of Appeals hereby passes the following order:

A22A0403. ALEXIS BRIAN HARRISON v. JENNIFER NICOLE
    WHITAKER.

      This is the second appearance of this case in our Court. In A21A0755, Alexis
Brian Harrison appealed the trial court’s September 17, 2020, order denying his
petition to modify child custody. We vacated that order and remanded to the trial
court with direction. See Harrison v. Whitaker, __ Ga. App. __ (Case No. A21A0755,
decided Aug. 26, 2021). We issued the remittitur on September 17, 2021. Two days
before the remittitur issued—on September 15, 2021—the trial court entered a new
custody order. The case was then transmitted to this Court on October 5, 2021.
      We lack jurisdiction. “The timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court.” Harned v. Piedmont Healthcare
Foundation, 356 Ga. App. 870, 871 (849 SE2d 726) (2020) (punctuation omitted).
But the record contains no notice of appeal from the September 15, 2021, order.1 For
this reason, we lack jurisdiction over this appeal, which is hereby DISMISSED.2


      1
       The record does contain the notice of appeal from the trial court’s September
17, 2020 order, but to appeal the trial court’s September 15, 2021 order, a new notice
of appeal was required.
      2
         We note, however, that the trial court entered the September 15 order before
it had received remittitur from the first appeal, which issued on September 17, 2021.
The Court of Appeals retains jurisdiction until remittitur is issued by the appellate
court and received and filed by the trial court. See Temple v. Hillegass, 344 Ga. App.
454, 454-455 (810 SE2d 625) (2018). An order entered before remittitur is returned
is a nullity. See id.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/24/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.